DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Further, the claim is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends
Regarding claim 4, the limitation that the port “is disposed at an angle of between 15 [degrees] and about 90 [degrees] relative to the longitudinal axis of the catheter adapter” recites a broader range of disposition than independent claim 1, upon which claim 4 depends. 
That is, claim 1, as amended, recites that the port “extends from a sidewall of the catheter adapter in a transverse direction relative to the longitudinal axis of the catheter adapter”; the “transverse direction” is interpreted to be the direction that is 90 degrees relative to the longitudinal axis of the catheter adapter. Thus, claim 4 appears to broaden the angle of extension from specifically 90 degrees (as recited in amended claim 1) to any angle between 15 degrees and about 90 degrees.
For this reason, the claim is both indefinite in scope and and fails to further limit the subject matter of claim 1. 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truitt et al (U.S. Pat. 7,600,530 B2, hereinafter “Truitt”) in view of Kota et al (U.S. Pat. 7,648,120 B1, hereinafter “Kota”).
Regarding claim 1, Truitt discloses a catheter adapter having a distal end (i.e., where transfer device 202 is connected; Fig. 1) and a proximal end (i.e., where transfer device 204 is connected; Fig. 1) and an inner lumen extending between the distal end and proximal end (see Fig. 1) along a longitudinal axis of the catheter adapter; 
a port 22 (Figs. 1, 3A) extending from a side wall of the catheter adapter in a transverse direction relative to the longitudinal axis of the catheter adapter (i.e., an angle 63 which may be between 15 and 165 degrees which per se includes 90 degrees forming a transverse relation; see col. 9, lines 5-10), wherein the port forms an opening 
a valve 6 (Fig. 1) disposed within the port and forming a barrier thereacross for selective access to the port.
However, Truitt does not appear to disclose that the valve is an iris valve; and an actuator having a longitudinal axis and extending from a wall of the port perpendicular to the port, the actuator comprising a gripping portion having a longitudinal axis that is coaxial with the longitudinal axis of the actuator and with a horizontal plane of the iris valve, wherein the actuator is configured such that in response to the actuator being turned, the iris valve is moved between an open position and a closed position.
Further, as per claim 19, Truitt does not disclose that the iris valve is spaced apart from an outer opening of the port disposed opposite an opening extending through a sidewall of the catheter adapter.
Further, as per claim 20, Truitt does not disclose the end of the port comprising a luer thread, wherein the iris valve is spaced apart from the luer thread.
However, such valves were known at the time of the invention.
Kota discloses a valve in the form of an iris valve designed to control the flow of fluid through the valve (col. 1, lines 43-45), and an actuator (i.e., one or more of 102a, 102b,  104a, 104b; Fig. 1) extending from a wall of the iris valve perpendicular to a horizontal plane of the valve, the actuator comprising a gripping portion having a longitudinal axis that is coaxial with the longitudinal axis of the actuator and with a horizontal plane of the iris valve (the gripping portion may be, for example, the flat major surface of the each actuator 102a, 102b, 104a, 104b, such that the longitudinal axis of 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Truitt by substituting the valve in Truitt with an iris valve and actuator as disclosed in Kota, based on the teaching in Kota that such a valve and actuator would be useful to provide selective control over the diameter of the opening in the valve to control the flow according to a desired procedure (see Kota at col. 3, lines 39-52).
Further, as per claim 19, it would have been obvious to provide the iris valve to be spaced apart from an outer opening of the port disposed opposite an opening extending through a sidewall of the catheter adapter, based on the location of the valve as taught in Truitt.
Further, as per claim 20, Truitt discloses an embodiment where outer threads are  located on the port at external portions 18, 20, to engage the port with a cap 14 for the provision of a medical device 200 (see Truitt at col. 4, lines 10-14). Although Truitt does not disclose that such threads are luer threads, Truitt suggests luer threads in other portions of the device to connect medical devices, such as luer threads 23 (see Fig. 1).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to provide luer threads on the end of the port to be spaced apart from the iris valve, in order to provide a known mechanism for attaching a cap to the port to assist in engaging the port with a medical device.

However, Truitt discloses that the distal end of the catheter adapter is intended to be connected to a fluid transfer device 202 (Fig. 1), where the fluid transfer device may take the form of an intravenous tube to be connected to the patient (see Truitt at col. 14, lines 8-10). Further, Truitt discloses that it is known in the art that needless access devices, such as the catheter adapter described in Truitt, may be connected directly to a catheter (col. 1, lines 22-25). 
Based on the teaching in Truitt, and the knowledge available to one of ordinary skill in the art, that intravenous tubes to be attached to the catheter adapter are typically part of catheter systems – or that the catheter may be attached directly to the adapter in Truitt – a skilled artisan would have found it obvious to provide a catheter coupled to the distal end of the catheter adapter, with a reasonable expectation of success in enabling injections or withdrawal of fluids to or from the patient be made through the catheter adapter (see Truitt at col. 1, lines 24-26) without requiring repeated needle sticks or needle stick injuries.
Regarding claim 4, Truitt discloses that the port is disposed at an angle of between about 15 degrees and about 90 degrees relative to the longitudinal axis of the catheter adapter (see Truitt at col. 9, lines 6-8 disclosing that the angle may be 15 degrees to 165 degrees). 

Claims 1-4, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al (U.S. Pat. 5,156,596, hereinafter “Balbierz”) in view of view of Kota et al (U.S. Pat. 7,648,120 B1), further in view of Truitt et al (U.S. Pat. 7,600,530 B2).
Regarding claims 1, 4 and 19, Balbierz discloses a catheter assembly 10 (Fig. 5) comprising:
a catheter adapter (combination of 70 and 38 which are attached together by locking mechanism 66; Figs. 3 and 5) having a distal end (toward the patient) and a proximal end (away from the patient) and an inner lumen, e.g., 44, 62, 64 (Fig. 5) extending between the distal end and the proximal end along a longitudinal axis of the catheter adapter; and
a port 40, 48 (Fig. 5) extending from a sidewall of the catheter adapter, wherein the port forms an opening between the inner lumen and an external environment (see Fig. 5).
It is noted that Balbierz does not appear to disclose an iris valve disposed within the port and forming a barrier across the port; and an actuator having a longitudinal axis and extending from a wall of the port perpendicular to the port, the actuator comprising a gripping portion having a longitudinal axis that is coaxial with the longitudinal axis of the actuator and with a horizontal plane of the iris valve, wherein the actuator is configured such that in response to the actuator being turned, the iris valve is moved between an open position and a closed position.

However, such valves were known at the time of the invention.
Kota discloses a valve in the form of an iris valve designed to control the flow of fluid through the valve (col. 1, lines 43-45), and an actuator (i.e., one or more of 102a, 102b,  104a, 104b; Fig. 1) extending from a wall of the iris valve perpendicular to a horizontal plane of the valve, the actuator comprising a gripping portion having a longitudinal axis that is coaxial with the longitudinal axis of the actuator and with a horizontal plane of the iris valve (the gripping portion may be, for example, the flat major surface of the each actuator 102a, 102b, 104a, 104b, such that the longitudinal axis of the gripping portion is the same as the longitudinal axis of the actuator itself), wherein the actuator is configured such that in response to the actuator being turned, the iris valve is moved between an open position and a closed position (see col. 4, lines 56-62 describing that bringing elements 102a and 104a or elements 102b and 104b closer to each other by rotation causes the elements of the iris to open and close).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Balbierz in order to provide an iris valve and actuator as disclosed in Kota, based on the teaching in Kota that such a valve and actuator would be useful to provide selective control over the diameter of the opening in the valve to control the flow according to a desired procedure (see Kota at col. 3, lines 39-52).
Further, as per claim 19, it would have been obvious to provide the iris valve to be spaced apart from an outer opening of the port disposed opposite an opening 
Further, regarding claim 1 and 4, Balbierz does not appear to disclose that the port extends in a transverse direction relative to the longitudinal axis of the catheter adapter, such that the angle of extension may be about 90 degrees relative to the longitudinal axis of the catheter adapter.
Truitt discloses a catheter adapter having a port 22 (Figs. 1,3A) disposed on a side wall disposed at an angle 63 (Fig. 1) of between about 15 degrees and about 90 degrees (col. 9, lines 6-10).
Since Balbierz already discloses that the port is disposed at an acute angle relative to the longitudinal axis of the catheter adapter (as shown in Fig. 5 of Balbierz), a skilled artisan would have found it obvious to choose an angle from about 15 degrees and about 90 degrees, as taught in Truitt, based on the consideration of various factors including ease of injection/withdrawal of fluid, weight of the connector in a natural hanging position and preventing of tube kinking (see Truitt at col. 9, lines 14-20).
Regarding claim 2, Balbierz discloses that the catheter adapter further comprises a catheter (e.g., 28; Figs. 3-4) coupled to the distal end of the catheter adapter.
Regarding claim 3, Balbierz discloses that the catheter adapter further comprises a septum activator 78 (Fig. 4) disposed within the inner lumen.
Regarding claim 20, it is noted that the combination of Balbierz and Kota does not disclose the end of the port comprising a luer thread, wherein the iris valve is spaced apart from the luer thread.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to provide luer threads on the end of the port of the combination Balbierz and Kota, such that the spaced apart from the iris valve, in order to provide a known mechanism for attaching a cap to the port to assist in engaging the port with a medical device.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered.
The previous rejection under 35 U.S.C. 112 has been withdrawn; however, a new ground of rejection under 35 U.S.C. 112 has been applied above. 
Further, Applicant’s argument regarding the rejections under 35 U.S.C. 103 are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
06/14/2021